UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 1-9916 Freeport-McMoRan Copper & Gold Inc. (Exact name of registrant as specified in its charter) Delaware 74-2480931 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) (602) 366-8100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer oÿ Non-accelerated filer oÿ Smaller reporting company oÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes R No On July 31, 2008, there were issued and outstanding 383,957,306 shares of the registrant’s Common Stock, par value $0.10 per share. FREEPORT-McMoRan COPPER & GOLD INC. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statement of Stockholders’ Equity (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 17 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 66 Item 4. Controls and Procedures 66 Part II. Other Information 66 Item 1. Legal Proceedings 66 Item 1A. Risk Factors 66 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 4. Submission of Matters to a Vote of Security Holders 67 Item 6. Exhibits 67 Signature 68 Exhibit Index E-1 2 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2008 2007 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 1,648 $ 1,626 Trade accounts receivable 1,964 1,099 Other accounts receivable 247 196 Product inventories and materials and supplies, net 2,365 2,178 Mill and leach stockpiles 866 707 Prepaid expenses and other current assets 81 97 Total current assets 7,171 5,903 Property, plant, equipment and development costs, net 26,129 25,715 Goodwill 6,048 6,105 Long-term mill and leach stockpiles 1,215 1,106 Trust assets 598 606 Intangible assets, net 448 472 Other assets and deferred charges 739 754 Total assets $ 42,348 $ 40,661 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,405 $ 2,345 Accrued income taxes 288 420 Current portion of reclamation and environmental liabilities 247 263 Dividends payable 213 212 Current portion of long-term debt and short-term borrowings 31 31 Copper price protection program – 598 Total current liabilities 3,184 3,869 Long-term debt, less current portion: Senior notes 6,886 6,928 Project financing, equipment loans and other 357 252 Revolving credit facility 90 – Total long-term debt, less current portion 7,333 7,180 Deferred income taxes 6,986 7,300 Reclamation and environmental liabilities, less current portion 1,937 1,733 Other liabilities 1,120 1,106 Total liabilities 20,560 21,188 Minority interests in consolidated subsidiaries 1,616 1,239 Stockholders’ equity: 5½% Convertible Perpetual Preferred Stock 1,100 1,100 6¾% Mandatory Convertible Preferred Stock 2,875 2,875 Common stock 50 50 Capital in excess of par value 13,675 13,407 Retained earnings 5,332 3,601 Accumulated other comprehensive income 42 42 Common stock held in treasury (2,902 ) (2,841 ) Total stockholders’ equity 20,172 18,234 Total liabilities and stockholders’ equity $ 42,348 $ 40,661 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 (In Millions, Except Per Share Amounts) Revenues $ 5,441 $ 5,443 $ 11,113 $ 7,689 Cost of sales: Production and delivery 2,720 2,540 5,442 3,443 Depreciation, depletion and amortization 462 374 880 490 Total cost of sales 3,182 2,914 6,322 3,933 Selling, general and administrative expenses 126 135 210 183 Exploration and research expenses 80 40 132 47 Total costs and expenses 3,388 3,089 6,664 4,163 Operating income 2,053 2,354 4,449 3,526 Interest expense, net (140 ) (179 ) (305 ) (231 ) Losses on early extinguishment of debt – (47 ) (6 ) (135 ) Gains on sales of assets 13 38 13 38 Other income, net 9 38 11 62 Equity in affiliated companies’ net earnings 7 7 14 12 Income from continuing operations before income taxes and minority interests 1,942 2,211 4,176 3,272 Provision for income taxes (658 ) (764 ) (1,387 ) (1,222 ) Minority interests in net income of consolidated subsidiaries (274 ) (307 ) (593 ) (421 ) Income from continuing operations 1,010 1,140 2,196 1,629 Income from discontinued operations, net of taxes – 28 – 32 Net income 1,010 1,168 2,196 1,661 Preferred dividends (63 ) (64 ) (127 ) (81 ) Net income applicable to common stock $ 947 $ 1,104 $ 2,069 $ 1,580 Basic net income per share of common stock: Continuing operations $ 2.47 $ 2.83 $ 5.40 $ 5.16 Discontinued operations – 0.07 – 0.11 Basic net income per share of common stock $ 2.47 $ 2.90 $ 5.40 $ 5.27 Diluted net income per share of common stock: Continuing operations $ 2.25 $ 2.56 $ 4.89 $ 4.71 Discontinued operations – 0.06 – 0.09 Diluted net income per share of common stock $ 2.25 $ 2.62 $ 4.89 $ 4.80 Average common shares outstanding: Basic 384 381 383 300 Diluted 450 446 449 346 Dividends declared per share of common stock $ 0.4375 $ 0.3125 $ 0.875 $ 0.625 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 (In Millions) Cash flow from operating activities: Net income $ 2,196 $ 1,661 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 880 495 Minority interests in net income of consolidated subsidiaries 593 427 Stock-based compensation 92 80 Accretion of reclamation and environmental liabilities 74 12 Unrealized losses on copper price protection program – 168 Losses on early extinguishment of debt 6 135 Deferred income taxes (114 ) (102 ) Increase in long-term mill and leach stockpiles (109 ) (101 ) Increase in other long-term liabilities 71 68 Other, net 41 (4 ) (Increases) decreases in working capital, excluding amounts acquired from Phelps Dodge: Accounts receivable (921 ) (557 ) Inventories (371 ) 298 Prepaid expenses and other 9 16 Accounts payable and accrued liabilities (525 ) 210 Accrued income taxes (212 ) (20 ) Settlement of reclamation and environmental liabilities (86 ) (36 ) Net cash provided by operating activities 1,624 2,750 Cash flow from investing activities: North America capital expenditures (367 ) (353 ) South America capital expenditures (166 ) (36 ) Indonesia capital expenditures (223 ) (175 ) Africa capital expenditures (384 ) (76 ) Other capital expenditures (23 ) (32 ) Acquisition of Phelps Dodge, net of cash acquired (1 ) (13,906 ) Proceeds from the sale of assets and other, net 56 90 Net cash used in investing activities (1,108 ) (14,488 ) Cash flow from financing activities: Proceeds from term loans under bank credit facility – 10,000 Repayments of term loans under bank credit facility – (7,550 ) Net proceeds from sales of senior notes – 5,880 Net proceeds from sale of common stock – 2,816 Net proceeds from sale of 6¾% Mandatory Convertible Preferred Stock – 2,803 Proceeds from revolving credit facility and other debt 524 227 Repayments of revolving credit facility and other debt (384 ) (481 ) Cash dividends paid: Common stock (337 ) (182 ) Preferred stock (127 ) (30 ) Minority interests (280 ) (314 ) Net proceeds from (payments for) exercised stock options 22 (24 ) Excess tax benefit from exercised stock options 25 7 Bank credit facilities fees and other, net 63 (243 ) Net cash (used in) provided by financing activities (494 ) 12,909 Net increase in cash and cash equivalents 22 1,171 Cash and cash equivalents at beginning of year 1,626 907 Cash and cash equivalents at end of period $ 1,648 $ 2,078 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Convertible Perpetual Mandatory Convertible Accumulated Common Stock Preferred Stock Preferred Stock Common Stock Other Held in Treasury Number Number Number Capital in Compre- Number of At Par of At Par of At Par Excess of Retained hensive of At Stockholders’ Shares Value Shares Value Shares Value Par Value Earnings Income Shares Cost Equity (In Millions) Balance at December 31, 2007 1 $ 1,100 29 $ 2,875 497 $ 50 $ 13,407 $ 3,601 $ 42 114 $ (2,841 ) $ 18,234 Exercised stock options, issued restricted stock and other – 2 – 203 – 203 Stock-based compensation costs – 56 – 56 Tax benefit for stock option exercises and restricted stock – 9 – 9 Tender of shares for exercised stock options and restricted stock – 1 (61 ) (61 ) Dividends on common stock – (338 ) – – – (338 ) Dividends on preferred stock – (127 ) – – – (127 ) Comprehensive income: Net income – 2,196 – – – 2,196 Other comprehensive income, net of taxes: Unrealized losses on securities – (3 ) – – (3 ) Defined benefit plans: Amortization of unrecognized amounts – 3 – – 3 Other comprehensive income – Total comprehensive income – 2,196 Balance at June 30, 2008 1 $ 1,100 29 $ 2,875 499 $ 50 $ 13,675 $ 5,332 $ 42 115 $ (2,902 ) $ 20,172 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all information and disclosures required by generally accepted accounting principles (GAAP) in the United States (U.S.). Therefore, this information should be read in conjunction with Freeport-McMoRan Copper & Gold Inc.’s (FCX) consolidated financial statements and notes contained in its 2007 Annual Report on Form 10-K.
